PER CURIAM.
The sentence imposed on appellant departed from the presumptive sentence under the sentencing guidelines law. Appel-lee concedes that there were no written reasons given for departure. Although oral reasons for departure were given, this does not satisfy the statutory requirement of written reasons. See State v. Jackson, 478 So.2d 1054 (Fla.1985). Therefore, the sentence herein is vacated and the case is remanded for resentencing.
SCHEB, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.